
	

114 HR 2505 : Medicare Advantage Coverage Transparency Act of 2015
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2505
		IN THE SENATE OF THE UNITED STATES
		June 18, 2015Received; read twice and referred to the Committee on FinanceAN ACT
		To amend title XVIII of the Social Security Act to require the annual reporting of data on
			 enrollment in Medicare Advantage plans.
	
	
 1.Short titleThis Act may be cited as the Medicare Advantage Coverage Transparency Act of 2015. 2.Requirement for enrollment data reporting for MedicareSection 1874 of the Social Security Act (42 U.S.C. 1395kk) is amended by adding at the end the following new subsection:
			
				(g)Requirement for enrollment data reporting
 (1)In generalNot later than May 1 of each year (beginning with 2016), the Secretary shall submit to the Committees on Ways and Means and Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate a report on enrollment data (and, in the case of part A, on data on individuals receiving benefits under such part) for the plan year or, in the case of part A and part B, for the fiscal year or year (as applicable) ending before January 1 of such plan year, fiscal year, or year. Such enrollment data shall be presented—
 (A)by zip code, congressional district, and State; (B)in a manner that provides for such data based on enrollment (including receipt of benefits other than through enrollment) under part A, enrollment under part B, enrollment under an MA plan under part C, and enrollment under part D; and
 (C)in the case of enrollment data described in subparagraph (B) relating to MA plans, presented in a manner that provides for such data for each MA–PD plan and for each MA plan that is not an MA–PD plan.
 (2)Delay of deadlineIf the Secretary is unable to submit a report under paragraph (1) by May 1 of a year for data of the plan year, fiscal year, or year (as applicable) ending before January 1 of such year, the Secretary shall, not later than April 30 of such year, notify the committees described in such paragraph of—
 (A)such inability, including an explanation for such inability; and (B)the date by which the Secretary will provide such report, which shall be not later than June 1 of such year..
		
	Passed the House of Representatives June 17, 2015.Karen L. Haas,Clerk
